     Case 1:20-cv-00154-DJH Document 11 Filed 04/13/21 Page 1 of 7 PageID #: 44




                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF KENTUCKY
                                       BOWLING GREEN DIVISION

    ALEXANDER MALDONADO JR.,                                                                         Plaintiff,

    v.                                                                      Civil Action No. 1:20-cv-P154-DJH

    HON. JUDGE S. WILSON et al.,                                                                  Defendants.

                                                       * * * * *

                                           MEMORANDUM OPINION

           This matter is before the Court on the initial review of Plaintiff Alexander Maldonado

Jr.’s pro se complaint (Docket No. 1) pursuant to 28 U.S.C. § 1915A. For the reasons that

follow, the action will be dismissed.

                                         I. STATEMENT OF CLAIMS

           Plaintiff filed this action pursuant to 42 U.S.C. § 1983 while a pretrial detainee at the

Warren County Regional Jail.1 As Defendants, he sues Warren Circuit Court Judge Steve

Wilson and Public Defender Diana Werkman in their individual and official capacities and also

sues the Warren County Sheriff’s Office (WCSO).

           In the complaint, Plaintiff alleges as follows:

           On 2/7/2020 I was arrested by the WCSO, Case No. 20-CR-00374-001 in Warren
           Circuit Court which Hon. Judge S. Wilson rules over. I have a confession by David
           L. Mason on file which is in recording. The WCSO misquote said confession in
           the written report by WCSO. I have filed numerous motion which Judge Wilson
           has chosen to ignore in the motion hearings he has disreguarded the motions
           without reading them on 7/13/2020. On and since April 29th DPA [(Department
           of Public Advocacy)] Assigned Diana Werkman to represent me in said case and
           she hasnt even had a meeting with me, on 7/12/20 I filed a motion to dismiss
           console on 8/18/2020 she did not opposed & added that James, her manager &
           entire office didnt have the desire to represent me Judge S. Wilson found this
           profoundly funny & Desided to leave her as my counsel dispite her not doing her
           job, She has never met with me in private & a recording available thru Securus she
           confessed to being too busy to examine my discovery. I have found over 20+ pages
1
    Plaintiff recently notified the Court of his transfer to the Simpson County Jail (DN 10).
  Case 1:20-cv-00154-DJH Document 11 Filed 04/13/21 Page 2 of 7 PageID #: 45




          of inconsistencies. The Judge has granted both of the codefendant in this case a
          grand combined total of $43,500.00 in bond reductions while my bond on this case
          still sits at $15,025.

          Plaintiff additionally alleges that he is in a jail cell where “staff have sexually harrassed

me while having a alibi from a Ordained Minister but the WCSO failed to verify it cause they’re

targeting me & they admit to it in a recording on the discovery.” He claims that “the WCSO, the

Judge & the DPA Office have failed” him, his children, and the Department of Justice and that

he is “baffled how two white Americans with non matching tales are believed over three

minorities 2 disabled and American Born citizens.”

          As relief, Plaintiff seeks monetary and punitive damages and an injunction directing all

charges to be dropped and all records expunged.

                                    II. STANDARD OF REVIEW

          Because Plaintiff is a prisoner seeking relief against governmental entities, officers,

and/or employees, this Court must review the complaint under 28 U.S.C. § 1915A and dismiss

the complaint, or any portion of the complaint, if the Court determines that it is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from

a defendant who is immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth,

114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199

(2007).

          In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows


                                                     2
  Case 1:20-cv-00154-DJH Document 11 Filed 04/13/21 Page 3 of 7 PageID #: 46




the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must (1) view the complaint

in the light most favorable to the plaintiff and (2) take all well-pleaded factual allegations as

true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing

Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will

not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555, 557).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff. Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

                                          III. ANALYSIS

       “Section 1983 creates no substantive rights, but merely provides remedies for

deprivations of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d

340, 351 (6th Cir. 2001). Two elements are required to state a claim under § 1983. Gomez v.

Toledo, 446 U.S. 635, 640 (1980). “[A] plaintiff must allege the violation of a right secured by


                                                  3
  Case 1:20-cv-00154-DJH Document 11 Filed 04/13/21 Page 4 of 7 PageID #: 47




the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

“Absent either element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502,

504 (6th Cir. 1991).

                           A. Defendant Public Defender Werkman

       “A lawyer representing a client is not, by virtue of being an officer of the court, a state

actor under color of state law within the meaning of § 1983.” Otworth v. Vanderploeg, 61

F. App’x 163, 165 (6th Cir. 2003) (citing Polk Cty. v. Dodson, 454 U.S. 312, 318 (1981)). While

an exception exists if an attorney has engaged in a conspiracy with state officials to deprive

another of federal rights, see Tower v. Glover, 467 U.S. 914, 920 (1984), Plaintiff has not set

forth facts sufficient to state a conspiracy claim. See Gutierrez v. Lynch, 826 F.2d 1534, 1538

(6th Cir. 1987); Hooks v. Hooks, 771 F.2d 935 (6th Cir. 1985). Plaintiff, therefore, fails to state a

§ 1983 claim against Defendant Werkman, and the claims against her will be dismissed.

                                   B. Defendant Judge Wilson

                                   1. Official-capacity claims

       Defendant Judge Wilson, a state official sued in his official capacity for damages, is not a

“person” subject to suit under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989). Thus, Plaintiff fails to state a cognizable claim under § 1983. Additionally, the Eleventh

Amendment acts as a bar to claims for monetary damages against Defendant Judge Wilson in his

official capacity. See Kentucky v. Graham, 473 U.S. 159, 169 (1985); Bennett v. Thorburn,

No. 86-1307, 1988 WL 27524, at *1 (6th Cir. Mar. 31, 1988) (concluding that an official-

capacity suit against a judge who presided over state court litigation was barred by the Eleventh


                                                 4
  Case 1:20-cv-00154-DJH Document 11 Filed 04/13/21 Page 5 of 7 PageID #: 48




Amendment). Accordingly, the official-capacity claims against Defendant Judge Wilson will be

dismissed.

                                   2. Individual-capacity claims

        Plaintiff alleges wrongdoing by Defendant Judge Wilson while presiding over his

pending criminal case. Judges are entitled to judicial immunity for damages claims arising out of

the performance of their judicial functions. Mireles v. Waco, 502 U.S. 9 (1991); Forrester v.

White, 484 U.S. 219 (1988); Dennis v. Sparks, 449 U.S. 24 (1980). Judicial immunity from suit

applies even when a judge is accused of acting maliciously or corruptly. Mireles, 502 U.S. at 11.

Judicial immunity from suit can be overcome in two situations. A judge is not immune from

liability for non-judicial actions, i.e., actions not taken in the judge’s judicial capacity, or for

actions, though judicial in nature, which are taken in the complete absence of all jurisdiction.

Mireles, 502 U.S. at 11-12; Stump v. Sparkman, 435 U.S. 349 (1978).

        Neither of these exceptions to judicial immunity is applicable here. Plaintiff’s allegations

that Defendant Judge Wilson ignored his motions, denied his motion to dismiss counsel, and

made different bond determinations for Plaintiff and his co-defendants are of a judicial nature,

and Plaintiff does not allege that Defendant Judge Wilson did not have jurisdiction over his

criminal proceedings.

        Further, because Plaintiff does not allege any facts suggesting that a declaratory decree

was violated or that declaratory relief was unavailable, his claims for injunctive relief against

Defendant Judge Wilson are also barred. See Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir.

2006) (per curiam) (holding that claim for injunctive relief against state judge in his judicial

capacity barred because plaintiff had not alleged violation of declaratory decree or that


                                                    5
  Case 1:20-cv-00154-DJH Document 11 Filed 04/13/21 Page 6 of 7 PageID #: 49




declaratory relief was unavailable); Kircher v. City of Ypsilanti, 458 F. Supp. 2d 439, 448

(E.D. Mich. 2006) (where plaintiff had not alleged that judicial defendants violated a declaratory

decree or that declaratory relief was unavailable, claim for injunctive relief barred).

       Accordingly, Plaintiff’s individual-capacity claims against Defendant Judge Wilson will

be dismissed.

                                       C. Defendant WCSO

       The claims against the WCSO are against Warren County as the real party in interest.

See Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994) (“Since the Police Department is not

an entity which may be sued, Jefferson County is the proper party to address the allegations of

Matthews’s complaint.”). A municipality, like Warren County, cannot be held liable solely

because it employs a tortfeasor -- or, in other words, a municipality cannot be held liable under

§ 1983 on a respondeat superior theory.” Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658,

691 (1978); Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit,

25 F.3d 1342, 1345 (6th Cir. 1994). “[T]he touchstone of ‘official policy’ is designed ‘to

distinguish acts of the municipality from acts of employees of the municipality, and thereby make

clear that municipal liability is limited to action for which the municipality is actually

responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v.

Cincinnati, 475 U.S. 469, 479-80 (1986)). To demonstrate municipal liability, a plaintiff “must

(1) identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v. Irving,

330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th

Cir. 1993)).


                                                  6
  Case 1:20-cv-00154-DJH Document 11 Filed 04/13/21 Page 7 of 7 PageID #: 50




         Here, Plaintiff fails to allege that a policy or custom of Warren County caused his alleged

harm. For this reason, the claims against Defendant WCSO will be dismissed for failure to state

a claim upon which relief may be granted.

                                       D. Injunctive Relief

         Plaintiff’s request for charges to be dropped will be dismissed as frivolous because the

Court has no authority to interfere in state-court criminal proceedings to dismiss pending

charges, except in very limited circumstances not present in the instant case. See Younger v.

Harris, 401 U.S. 37 (1971); Cooper v. Parrish, 203 F.3d 937, 954 (6th Cir. 2000); Fieger v.

Thomas, 74 F.3d 740, 743 (6th Cir. 1996). His request for expungement of all records fails to

state a claim upon which relief may be granted because “[t]he right to expungement of state

records is not a federal constitutional right.” Duke v. White, 616 F.2d 955, 956 (6th Cir. 1980).

                                       IV. CONCLUSION

         For the foregoing reasons, the action will be dismissed by separate Order.

Date: April 13, 2021




cc:     Plaintiff, pro se
        Defendants
4415.005




                                                  7
